DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 8/14/2019, in which claims 1-12 were amended.
It is noted that the amendment to the claims filed on 8/14/2019 does not comply with the requirements of 37 CFR 1.121(c) because single brackets were used to show deletion, rather than double brackets.  However, in the interest of compact prosecution, the amendment to the claims has been entered.
Claims 1-13 are pending and under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Specification
The use of the terms GENBANK (page 13, line 10), FUGENE (page 16, line 4), X-TREMEGENE (page 16, line 5), LIPOFECTAMINE (page 16, line 6), AMAXA (page 22, line 16; page 27, line 8), and 96-WELL SHUTTLE (page 27, line 8), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the abbreviation CMV.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
1. It would be preferable to insert the word “sequence” after the phrase “consisting of the nucleic acid.”  The sequence identifiers contain sequences.  
2. It would be preferable to replace the phrase “a nucleic acid of SEQ ID NO: 4” with the phrase “the nucleic acid sequence of SEQ ID NO: 4.” The sequence identifier contains the sequence.  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  it would be preferable to insert the phrase “comprising the sequence” between “first nucleic acid” and “of SEQ ID NO: 02 or SEQ ID NO: 03.”  The sequence identifiers contain sequences.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  a comma should be added after “claim 4” to improve the grammar of the claim.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  a comma should be added after “claim 4” to improve the grammar of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product, which is a nature-based product, without significantly more. The claim(s) recite(s) “A human CMV promoter that has a G nucleotide at a nucleotide position -41 and/or at position -179 relative to a transcription start site.”  The claim encompasses any naturally occurring human cytomegalovirus (CMV, a.k.a. human betaherpesvirus 5 or human herpesvirus 5) promoter that drives transcription of any CMV transcript from any naturally occurring strain of CMV as long as there is a G at position -41 and/or -179 relative to the transcription start site of the transcript.  The claimed product is not markedly different than the naturally occurring sequence of  human herpesvirus 5 strain Merlin.  See GenBank Accession No. AY446894.2, July 2013, printed as pages 1/100-100/100, along with the mapped transcription start sites of some of the transcripts of this strain of CMV (Gatherer et al. Proceedings of the National Academy of Sciences, USA, Vol. 108, No. 49, pages 19755-19760, and pages 1/10-10/10 of Supporting Information, December 2011; e.g., page 17959, Transcription Levels; Table S1).  For example, transcript UL124 has a transcription start site at position 171737, and a G is present at position -41 relative to this transcription start site (see position 1 in Appendix A, where position 42 is the transcription start site).  Thus, the claim reads on naturally occurring CMV strains.  Furthermore, these strains infect human cells.  See the ATCC Product Sheet for VR-1590™, printed as pages 1/6-6/6 from https://www.atcc.org/products/vr-1590#:~:text=Human%20herpesvirus%205%20strain%20Merlin,and%20sexually%20transmitted%20disease%20research, September 3, 2022), which shows that CMV strain Merlin was isolated from the urine of a congenitally infected infant (e.g., page 1/6).  Dependent claim 13 is drawn to a cell comprising the promoter of claim 1.  The cell is not markedly different than a naturally occurring human cell that has been infected with CMV strain Merlin, for example.
This judicial exception is not integrated into a practical application because the claims do not contain any elements in addition to the judicial exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain any elements in addition to the judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cultivation medium" in step d).  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to amend step c) to recite, “c) cultivating the selected cell of step b) in a cultivation medium.”
	Claims 5-12 depend from claim 4 and are rejected for the same reason applied to claim 4.
The term “large scale” in claim 5 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be remedial to replace the phrase “wherein the production is a production at large scale” with the phrase “wherein the cultivating is at a final cultivation volume of 500 liters or more.”
Claim 9 contains the trademark/trade name Per.C6.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the Per.C6 cell line and, accordingly, the identification/description is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 13 are drawn to a set of human cytomegalovirus (CMV, a.k.a. human betaherpesvirus 5 or human herpesvirus 5) promoters.  The encompassed nucleic acid molecules are defined primarily by function in that they must function as a promoter of transcription.  The only structural requirement is a G at position -41 and/or -179 relative to a transcription start site.  The genus is very large in that the claim does not limit the transcription start site to a particular transcript of CMV, and the CMV may be of any strain or sequence.  
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification describes mutation of SEQ ID NO: 1 to a G at position -41 and/or -179 (e.g., page 3, lines 10-12; page 11, lines 23-25).  See also SEQ ID NOS: 2, 3 and 6, and page 20, line 27 to page 21, line 10.  The specification does not describe G at position -41 and/or -179 for any other gene of any strain of CMV.
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of few variants relative to the sequence of SEQ ID NO: 1.  The results are not necessarily predictive of other members of the genus.  Thus, it is impossible for one to extrapolate from the few examples described herein those promoters that would necessarily meet the structural/functional characteristics of the rejected claims.
	The prior art does not appear to offset the deficiencies of the instant specification.  The prior art teaches that CMV has many different transcripts with many different transcription start sites that must be experimentally determined (Gatherer et al. Proceedings of the National Academy of Sciences, USA, Vol. 108, No. 49, pages 19755-19760, and pages 1/10-10/10 of Supporting Information, December 2011; e.g., page 17959, Transcription Levels; Table S1).  The prior art teaches that many different wild-type and laboratory strains of CMV exist, and these strains contain different sequences (Walker et al. Journal of Clinical Microbiology, Vol. 39, No. 6, pages 2219-2226, June 2001; Wilkinson et al. Medical Microbiology and Immunology, Vol. 204, pages 273-284, April 17, 2015).  Thus, the disclosure of the instant specification is not sufficient to describe the broadly claimed genus.
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1 and 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatherer et al (Proceedings of the National Academy of Sciences, USA, Vol. 108, No. 49, pages 19755-19760, and pages 1/10-10/10 of Supporting Information, December 2011; see the entire reference), as evidenced by GenBank Accession No. AY446894.2, July 2013, printed as pages 1/100-100/100.
Regarding claim 1, Gatherer et al teach human cytomegalovirus (HCMV) strain Merlin, which has the sequence of GenBank Accession No. AY446984.2 (e.g., page 19759, Transcription Levels).  Gatherer et al teach the identification of the 5’ ends of selected HCMV transcripts, including UL124 transcript, which starts with A at position 171737 of AY446984.2 (e.g. Table S1).  
AY446984.2 is cited only to show that a G is at position -41 relative to the transcription start site at 171737.  See Appendix II, which highlights this region of AY446984.2.  Position 42 is the transcription start site, and position 1 (i.e., -41 relative to the transcription start site) is G.
Regarding claim 13, Gatherer et al teach human fetal foreskin fibroblast cells comprising human CMV strain Merlin (e.g., page 19759, Preparation of RNA).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,329,595 B2. This is a statutory double patenting rejection.  Although the instant claim uses the transitional phrase “has,” and the patent uses the transitional phrase “comprising,” both transitional phrases are open.  The scope of the claims is identical.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,329,595 B2. This is a statutory double patenting rejection.  Although the instant claim use slightly different wording, the scope of the claim is identical.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,329,595 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 13 of the ‘595 patent anticipate instant claim 1.  Claims 3-12 of the ‘595 patent anticipate instant claims 4-13, respectively.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699